Citation Nr: 9923312	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  91-45 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the abdominal region (Muscle Group XIX) with 
muscle damage, currently rated as 30 percent disabling. 

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the lumbar region (Muscle Group XX) with 
muscle damage, rated as 20 percent disabling. 

3.  Entitlement to an increased rating for peritoneal 
adhesions, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran had active duty from September 1943 November 
1945. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the New Orleans, Louisiana, Regional Office (hereinafter RO).  
The Board denied the issues listed on the title page in an 
October 1995 Decision.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter Court).  In a January 1999 decision, the Court 
vacated the October 1995 Board decision and remanded the case 
to the Board for additional development.  [redacted].  The RO in Jackson, 
Mississippi now has jurisdiction of this case.

As indicated by the Court, the veteran has raised additional 
issues not addressed by the Board in its October 1995 
decision that were found to not be within the jurisdiction of 
the Court at the time of its January 1999 decision.  [redacted].  (See also September 11, 1998, statement from 
veteran).  As timely appeals with respect to these additional 
issues have not been perfected to the Board, these issues are 
not at this time properly before the Board.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (1998).  
 

REMAND

The Court's January 1999 decision, citing to the recently 
decided case of Stegall v. West, 11 Vet. App. 268 (1998), 
found that the Board failed to "insure compliance" by the 
RO with its December 1992 Remand.  [redacted].  
The Court specifically found fault with what was viewed as a 
failure of some of the physicians who conducted the 
examinations requested by the Board in the December 1992 
remand to, as specified by the Board in its remand, base 
their medical opinions upon a review of the claims file.  Id.  
For one such medical opinion, a June 8, 1993, memorandum 
completed by a VA gastroenterologist, it was the view of the 
Court that, in addition to a lack of documentation that the 
claims file was reviewed, there was no indication contained 
in this memorandum that the veteran had been examined by this 
VA gastroenterologist.  Id.  

Additional instances of "non-compliance" in the view of the 
Court include the failure of any of the physicians who 
conducted the examinations following the December 1992 remand 
to comment on the severity of the service connected gunshot 
wound residuals and peritoneal adhesions.  Id.  Finally, the 
Court noted that none of the physicians who examined the 
veteran following the December 1992 remand expressed any 
conclusions concerning entitlement to service connection for 
"other" disabilities identified in the post-remand 
examinations, to include degenerative disease of the spine 
with osteoporosis, kyphosis, and scoliosis; anemia, and 
advanced arteriosclerosis.  Id.  In light of the concerns 
raised by the Court, the RO upon remand will be requested to 
conduct sufficient development to obtain VA examination 
reports that contain the explicit documentation requested.

With regard to the discussion in the January 1999 Court 
decision, ([redacted]), concerning the revision of 
the provisions applicable to the rating of muscle injuries 
enacted subsequent to the October 1995 Board decision, 
62 Fed. Reg. 30235-30240 (June 3, 1997), (codified at 
38 C.F.R. §§ 4.56, 4.73 (1998)), the RO will have the initial 
opportunity to apply the more favorable provisions, to the 
extent ascertainable, of the old or revised criteria in its 
adjudication of the claims for increased ratings for the 
service-connected muscle disabilities.  Karnas v. Derwinksi, 
1 Vet.App. 308 (1991).

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The veteran is to be afforded a VA 
muscle examination to determine the 
severity of his service-connected 
disabilities.  The examiner is to be 
furnished with the claims file and 
requested to accomplish the following:  

1)  Specifically document in the report 
from the examination that the claims file 
was reviewed and that the veteran was 
physically examined.

2)  State specifically the degree of 
industrial impairment associated with 
each service-connected disability. 

3)  Express an opinion as to whether 
degenerative disease of the spine with 
osteoporosis, kyphosis, and scoliosis, or 
any additional musculoskeletal disability 
noted upon examination, is etiologically 
related to service or a service-connected 
disability.  Pursuant to Allen v. Brown, 
7 Vet.App. 439, 448 (1995), the examiner 
is to state whether any such additional 
disability is the result of 
"aggravation" by a service-connected 
disability.  

2.  The veteran is to be afforded a VA 
gastrointestinal examination.  The 
examiner is to be furnished with the 
claims file and requested to accomplish 
the following:  

1)  Specifically document in the report 
from the examination that the claims file 
was reviewed and that the veteran was 
physically examined.

2)  Express an opinion as to the 
etiologic relationship between 
nontropical sprue or any other 
gastrointestinal disability identified 
and service-connected gun shot wound 
residuals of the abdominal region, to 
include whether any such disability is 
the result of "aggravation" by a 
service-connected disability.  Allen, 7 
Vet.App. at 439.   

3)  State the severity of the disability 
associated with the service-connected 
peritoneal adhesions.   

3.  The veteran is to be afforded 
appropriate VA examination(s) to 
determine the relationship between 
service-connected residuals of the 
veteran's gunshot wounds and any current 
circulatory disorders in the veteran's 
legs, arteriosclerosis, anemia, or any 
other additional disability.  Again, the 
principles with regard to "aggravation" 
by a service connected disability should 
be considered.  Allen, 7 Vet.App. at 439.  
The claims file is to be made available 
to the examiner(s), and the reports from 
the examination(s) are to again document 
that the claims file was reviewed and 
that the veteran was physically examined

4.  The veteran is informed that he and 
his representative may, as they so 
desire, submit additional argument and/or 
evidence while the case is undergoing the 
requested development.

5.  Following completion of the requested 
development, the RO should review the 
evidence and determine whether the claims 
on appeal may be granted.  To the extent 
that this adjudication does not result in 
a complete grant of all benefits sought 
in connection with each issue on appeal, 
the veteran and his representative should 
be issued a supplemental statement of the 
case addressing that issue, to include 
citations to the relevant laws and 
regulations as needed.  If indicated, the 
supplemental statement of the case should 
document that the old and revised 
criteria for rating muscle disability 
were considered, and that the veteran was 
afforded the benefit of those provisions, 
to the extent discernable, most favorable 
to him.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


